                   Case 1:19-cv-00669-JLT Document 103 Filed 07/23/20 Page 1 of 2

 1   SEYFARTH SHAW LLP
     Michael J. Burns (SBN 172614)
 2   mburns@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, California 94105
     Telephone: (415) 397-2823
 4   Facsimile: (415) 397-8549
 5   Mary D. Manesis (SBN 150372)
     mmanesis@seyfarth.com
 6   601 South Figueroa Street, Suite 3300
     Los Angeles, California 90017
 7   Telephone: (213) 270-9600
     Facsimile: (213) 270-9601
 8
     Attorneys for Defendant
 9   LAZER SPOT, INC.
10
11                             IN THE UNITED STATES DISTRICT COURT
12
               FOR THE EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
13
14   CONRADO MADRID,                                  Case No. 1:19-cv-00669-DAD-JLT
15                     Plaintiff,                     [PROPOSED] ORDER ON JOINT
16                                                    STIPULATION TO CONTINUE THE
     v.                                               DEADLINE FOR JOINT
17                                                    STATEMENT RE DISCOVERY
     LAZER SPOT, INC., a Georgia                      DISAGREEMENT
18   corporation,
                                                      (Doc. 102)
19                     Defendant.

20
21
22
23
24
25
26
27
28
      [PROPOSED] ORDER ON JOINT STIPULATION TO CONTINUE THE DEADLINE FOR JOINT STATEMENT RE
                                     DISCOVERY DISAGREEMENT
     64964323v.1
                   Case 1:19-cv-00669-JLT Document 103 Filed 07/23/20 Page 2 of 2

 1                                       [PROPOSED] ORDER
 2            Upon consideration of the parties’ JOINT STIPULATION TO CONTINUE THE
 3   DEADLINE FOR JOINT STATEMENT RE DISCOVERY DISAGREEMENT, and
 4   finding good cause therefore, the Court hereby orders as follows: The current deadline for
 5   the parties to file their joint statement re discovery disagreement as required by local rule
 6   251(c) shall be continued from July 23, 2020 until July 29, 2020.
 7
     IT IS SO ORDERED.
 8
 9       Dated:       July 22, 2020                     /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
      [PROPOSED] ORDER ON JOINT STIPULATION TO CONTINUE THE DEADLINE FOR JOINT STATEMENT RE
                                     DISCOVERY DISAGREEMENT
     64964323v.1
